         Case 1:20-cv-07471-PGG Document 25
                                         22 Filed 01/07/21
                                                  01/05/21 Page 1 of 2




                                             January 5, 2021

BY ECF
Hon. Paul G. Gardephe
U.S. District Court
Southern District of New York
40 Foley Square
New York, 10007

       Re:     Nathan Litera SAS v. Varick SP, LLC. et al., 20-CV-7471 (PGG)

Dear Judge Gardephe:

        I have just been retained by Defendant in the above, and write, with the consent of
opposing counsel, to respectfully request a brief adjournment of the deadlines specified in the
Order to Show Cause signed by the Court on December 22, 2020 (Doc. No. 21) in connection
with Plaintiff’s application for a default judgment (the “Application”). Specifically, having
obtained Plaintiff’s agreement, Defendant respectfully seeks and/or consents to: 1) the
adjournment of its deadline to oppose Plaintiff’s Application from January 7 to January 21,
2021; 2) the extension to Plaintiff of an opportunity to reply to Defendant’s opposition on or
before January 28, 2021; and 3) an adjournment of the hearing on the Application from January
14 to February 4, 2021.

        This adjournment, the first in this matter, is necessary because Defendant has only very
recently learned of the pendency of this case, and because undersigned counsel, who has been
retained only today, needs time to familiarize himself with all relevant facts so as to submit a
substantive opposition to the Application.
      Case 1:20-cv-07471-PGG Document 25
                                      22 Filed 01/07/21
                                               01/05/21 Page 2 of 2




    We are available at the Court’s convenience.

                                          Respectfully,




                                          Alexander Sakin


MEMO ENDORSED

The application is granted. The hearing currently scheduled for January 14, 2021 is adjourned
to February 4, 2021 at 9:15 a.m. The hearing will proceed by telephone.

The parties are directed to dial 888-363-4749 to participate, and to enter the access code
6212642. The press and public may obtain access to the telephone hearing by dialing the same
number and using the same access code. The Court is holding multiple telephone conferences
on this date. The parties should call in at the scheduled time and wait on the line for their case
to be called. At that time, the Court will un-mute the parties’ lines. Two days before the
hearing, the parties must email Michael_Ruocco@nysd.uscourts.gov and
GardepheNYSDChambers@nysd.uscourts.gov with the phone numbers that the parties will be
using to dial into the conference so that the Court knows which numbers to un-mute. The email
should include the case name and case number in the subject line.




January 7, 2021




                                             2
